Case: 1:19-cv-08011 Document #: 23 Filed: 06/29/20 Page 1 of 3 PagelD #:91

[If you need additional space for ANY section, please attach an additional sheet and reference that section. ]

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OFILLINOIS

ANTONIA MENDOZA

Plaintiff
Case Number: 19CV08011
Vv.

ALFREDO VALDIVIA, et.
al.,

Judge: Hon. Judge Gettleman

Ne ree ee ee ee ee ee ee

Defendant
NOTICE OF MOTION

TO: ALFREDO VALDIVIA

 

10848 S. Ave L

 

Chicago, IL 60617

 

PLEASE TAKE NOTICE that on_July 8, 2020 at_9:15am , or as soon
thereafter as I may be heard, I shall appear before the Honorable Judge Robert W. Gettleman

or any judge sitting in his or her stead in Courtroom_1703 of the U.S. District Court of
the Northern District of Illinois, Eastern Division, 219 South Dearborn St., Chicago, Illinois and

shall present the following motion attached hereto:

PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST ALL DEFENDANTS

 

CERTIFICATE OF SERVICE
Thereby certify that on_June 26, 2020 , | provided service to the person or persons listed

 

above by the following means: USPS Priority Mail

snare LA wh Date: Olg| Zio | 202.0

Name (Print): Emma Melton

Address:_17 N State Street, Suite 1380 Phone: 312-722-4783

 

Chicago, IL 60602

 

 

Rev. 06/29/2016

[tf you need additional space for ANY section, please attach an additional sheet and reference that section.}
Case: 1:19-cv-08011 Document #: 23 Filed: 06/29/20 Page 2 of 3 PagelD #:92

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OFILLINOIS

 

 

 

 

ANTONIA MENDOZA
)
Plaintiff )
) Case Number: 19CV08011
v. )
ALFREDO VALDIVIA, et. ) Judge: Hon. Judge Gettleman
al., )
)
Defendant )
NOTICE OF MOTION
TO: ARTURO VALDIVIA
10543 S Ave H
Chicago, IL 60617
PLEASE TAKE NOTICE that on_July 8, 2020 at_9:15am , or as soon
thereafter as I may be heard, I shall appear before the Honorable Judge Robert W. Gettleman
or any judge sitting in his or her stead in Courtroom_1703 of the U.S. District Court of

the Northern District of Illinois, Eastern Division, 219 South Dearborn St., Chicago, Illinois and

shall present the following motion attached hereto:

PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST ALL DEFENDANTS

 

CERTIFICATE OF SERVICE
I hereby certify that on_June 26, 2020 , 1 provided service to the person or persons listed

 

above by the following means: USPS Priority Mail

signature, 2 WAN Date: ¢ 0 2Z\ 202.0

Name (Print); Emma Melton

 

Address: 17 N State Street, Suite 1380 Phone: 312-722-4783

 

Chicago, IL 60602

 

 

Rev. 06/29/2016

{If you need additional space for ANY section, please attach an additional sheet and reference that section.}
Case: 1:19-cv-08011 Document #: 23 Filed: 06/29/20 Page 3 of 3 PagelD #:93

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OFILLINOIS

ANTONIA MENDOZA

Plaintiff
Case Number: 19CV08011
V.

ALFREDO VALDIVIA, et.
al.,

Judge: Hon. Judge Gettleman

Defendant
NOTICE OF MOTION

TO: FELIPE VALDIVIA

 

10856 S Avenue M

 

Chicago, IL 60617

 

PLEASE TAKE NOTICE that on_July 8, 2020 at_9:15am , or as soon
thereafter as I may be heard, I shall appear before the Honorable Judge Robert W. Gettleman

or any judge sitting in his or her stead in Courtroom_1703 of the U.S. District Court of
the Northern District of Illinois, Eastern Division, 219 South Dearborn St., Chicago, Illinois and
shall present the following motion attached hereto:

PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST ALL DEFENDANTS

 

CERTIFICATE OF SERVICE
I hereby certify that on_June 26, 2020 , | provided service to the person or persons listed

 

above by the following means: USPS Priority Mail

Signature: DA MWK Date: Ob/ 2o/: 2020

Name (Print); Emma Melton

Address:_17 N State Street, Suite 1380 Phone: 312-722-4783

 

Chicago, IL 60602

 

Rev. 06/29/2016

[lf you need additional space for ANY section, please attach an additional sheet and reference that section.}
